Case: 22-1497   Document: 10     Page: 1   Filed: 04/14/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 TOREZ COOKE, SR.,
                     Petitioner

                            v.

         UNITED STATES POSTAL SERVICE,
                     Respondent
               ______________________

                       2022-1497
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-4324-20-0747-I-2.
                 ______________________

                       ORDER
     The petitioner having failed to file the required
 Statement Concerning Discrimination and required Entry
 of Appearance form by an attorney admitted to the bar of
 this court it is
Case: 22-1497     Document: 10   Page: 2   Filed: 04/14/2022




 2                                         COOKE V. USPS



     ORDERED that the petition for review be, and the
 same hereby is, DISMISSED, for failure to prosecute in
 accordance with the rules.




                                  FOR THE COURT

 April 14, 2022
     Date                         /s/ Peter R. Marksteiner
                                  Peter R. Marksteiner
                                  Clerk of Court


 ISSUED AS A MANDATE: April 14, 2022